           Case 1:21-cr-00264-WJ Document 32 Filed 07/15/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                   CR21-264 WJ

STEVEN SILGUERO,

        Defendant.

                     ORDER CONTINUING JURY SELECTION/TRIAL
                     PENDING RESOLUTION OF PENDING MOTION

        THIS MATTER is before the Court sua sponte pursuant to the filing of a Motion to

Suppress by the Defendant. The Government’s response is due July 23/2021. Any reply by the

Defendant would be due by August 6, 2021. Trial in this matter is currently set for August 2,

2021. This leaves insufficient time to complete briefing and for the Court to review and issue a

ruling. Whereas, it would be in the interest of judicial economy to issue a ruling on the

Defendant’s motion prior to preparation for trial, the Court finds that a continuance in this matter

is in the interest of justice pending a ruling on Defendant’s motion. Specifically the Court finds,

pursuant to 18 U.S.C. §3161 (h)(1)(D), that the ends of justice are best served by continuing

Defendant’s trial, as such a continuance outweighs the interests of the public and the defendant

in a speedy trial.

        IT IS THEREFORE ORDERED that the Jury Selection/Trial of August 2, 2021 is

VACATED. Jury Selection/Trial is reset for October 4, 2021, at 9:00 a.m., on a trailing docket

at the United States Courthouse, 333 Lomas Blvd., NW, Cimarron Courtroom, before Judge

William P. Johnson in Albuquerque, NM.

        IT IS FURTHER ORDERED THAT, SO AS TO CONSERVE JUDICIAL
           Case 1:21-cr-00264-WJ Document 32 Filed 07/15/21 Page 2 of 3




RESOURCES, ANY MOTION TO CONTINUE TRIAL MUST BE FILED NO LATER

THAN SEPTEMBER 6, 2021.

       IT IS FURTHER ORDERED that pursuant to 18 U.S.C. §3161(h)(7)(A), the Court

finds that the ends of justice served by granting the unopposed motion for continuance outweigh

the best interest of the public and the defendant in a speedy trial.

       IT IS FINALLY ORDERED that counsel shall adhere to the instructions and case

management deadlines as set forth in the following attachment, “Preparation for Criminal Trial”

(includes guidelines for preparation of proposed jury instructions, JERS Informational Letter,

and JERS Attorney Guide).




                                                       _______________________________
                                                       WILLIAM P. JOHNSON
                                                       UNITED STATES DISTRICT JUDGE
           Case 1:21-cr-00264-WJ Document 32 Filed 07/15/21 Page 3 of 3




                  PLEASE REFER TO THE FOLLOWING
        ATTACHMENTS FOR ADDITIONAL DEADLINES AND INFORMTION:

“Preparation for Criminal Trial” (includes guidelines for preparation of proposed jury
instructions, JERS Informational Letter, and JERS Attorney Guide.


        OTHER INSTRUCTIONS/MOTION TO CONTINUE TRIAL DEADLINE:
Motions for continuance in criminal cases must satisfy the enumerated factors set forth in
18 U.S.C. § 3161(H)(7)(A).      In cases involving multiple defendants, counsel must file a
joint motion for continuance with all counsel approving said motion. MOTIONS TO
CONTINUE MUST COMPLY WITH THE SPECIFIC REQUIREMENTS SET FORTH
IN UNITED STATES V. TOOMBS, 574 F.3D 1262 (10TH CIR. 2009). THE MOTION
“MUST CONTAIN AN EXPLANATION OF WHY THE MERE OCCURRENCE OF
THE EVENT IDENTIFIED BY THE PARTY AS NECESSITATING THE
CONTINUANCE RESULTS IN THE NEED FOR ADDITIONAL TIME.”                                 ID. AT 1271.
MOTIONS CONTAINING SHORT, CONCLUSORY STATEMENTS REGARDING THE
REASON A CONTINUANCE IS REQUESTED ARE INSUFFICIENT UNDER TOOMBS
AND WILL BE SUMMARILY DENIED BY THE COURT.


                                 TRAILING TRIAL DOCKET:
Counsel are referred to the trailing docket of cases as they appear for jury/selection trial on the
Public Court Calendar for October 4, 2021.     The order in which cases appear on the Court
Calendar does not necessarily reflect the order in which cases will be tried nor is the assigned
trial date a firm setting.
